Wiggins, J.
¶15 (concurring) — I fully concur in the majority opinion. CR 12(b)(6) motions should be granted *104“ ‘sparingly and with care’ and ‘only in the unusual case in which plaintiff includes allegations that show on the face of the complaint that there is some insuperable bar to relief.’ ” Tenore v. AT&T Wireless Servs., 136 Wn.2d 322, 330, 962 P.2d 104 (1998) (quoting Hoffer v. State, 110 Wn.2d 415, 420, 755 P.2d 781 (1988)). These procedural rules “are intended to facilitate the full airing of claims having a legal basis.” Berge v. Gorton, 88 Wn.2d 756, 759, 567 P.2d 187 (1977). Here, plaintiffs claim that Backpage.com6 designed its posting rules to induce sex trafficking and to help pimps and prostitutes evade law enforcement. Thus, I would affirm the trial court and allow the plaintiffs to pursue their claims.
¶16 I write separately to emphasize that this holding implies that the plaintiffs’ claims do not treat Backpage.com as the publisher or speaker of another’s information under the Communications Decency Act of 1996 (CDA), 47 U.S.C. § 230(c). The dissent misreads this statute to provide “immunity’ to “ ‘interactive service providers.’ ” Dissent at 116. This reading is irreconcilable with the actual language of the statute, which does not include the term or any synonym of “immunity.” Subsection 230(c)(1) instead provides a narrower protection from liability: the plain language of the statute creates a defense when there is (1) a provider or user of an interactive computer service (2) whom a plaintiff seeks to treat, under a state law cause of action, as a publisher or speaker of information (3) that is provided by another information content provider.
¶17 Thus, when the cause of action does not treat an intermediary as a publisher or speaker, subsection 230(c)(1) cannot be read to protect that intermediary from liability. Plaintiffs’ claims that Backpage.com created “content rules” specifically designed to induce sex trafficking and evade *105law enforcement do not treat Backpage.com as the publisher or speaker of another’s information. Accordingly, I join the majority opinion.
DISCUSSION
I. Plain language of the statute precludes web hosts from being treated as publishers and speakers of third-party information
¶18 We begin by considering the plain language of the statute. Though subsection 230(c) has two parts, Back-page.com relies entirely on subsection 230(c)(1), captioned “Treatment of publisher or speaker.”7 (Boldface omitted.) Backpage.com ignores the second part, captioned “Civil Liability.” (Boldface omitted.) Subsection 230(c) provides in full:
(c) Protection for “Good Samaritan” blocking and screening of offensive material
(1) Treatment of publisher or speaker
No provider or user of an interactive computer service shall be treated as the publisher or speaker of any information provided by another information content provider.[8]
(2) Civil liability
No provider or user of an interactive computer service shall be held liable on account of—
(A) any action voluntarily taken in good faith to restrict access to or availability of material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively *106violent, harassing, or otherwise objectionable, whether or not such material is constitutionally protected; or
(B) any action taken to enable or make available to information content providers or others the technical means to restrict access to material described in paragraph (1).
47 U.S.C. § 230(c). The plain language of subsection 230(c) does two things: it precludes treating an interactive computer service provider as publisher or speaker of information provided by another provider, and it limits two distinct types of potential liability: (1) a provider or user cannot be subject to liability for any action taken in good faith to restrict access to materials considered to be objectionable and (2) a provider or user cannot be subject to liability for any action taken to make it possible for any user to restrict access to material. However, the plain language of subsection 230(c)(1) does not, as Backpage.com and the dissent assert, create an “immunity.”
¶19 The plain language of subsection 230(c) permits liability for causes of action that do not treat the user or Internet service provider (ISP) as a publisher or a speaker. Backpage.com’s argument that section 230 “provides broad immunity to online service providers” is wholly unsupported by the statute’s plain language—subsection 230(c) says nothing about “broad immunity.” Rather, subsection 230(c)(1) simply precludes treating the user or ISP “as the publisher or speaker of any information” if that information was “provided by another information content provider.” Id. If the elements of a cause of action include proof that an ISP is the publisher or speaker of information provided by another information content provider, then the action cannot proceed. But subsection 230(c)(1) does not protect the ISP from liability for other causes of action.
¶20 The context of subsection 230(c)(1) also compels the conclusion that it does not establish an immunity. We must consider the context of the statute in discerning its meaning. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-12, 43 P.3d 4 (2002) (In interpreting a statute, we *107“ £tak[e] into account the statutory context, basic rules of grammar, and any special usages stated by the legislature on the face of the statute.’ ” (quoting 2A Norman J. Singer, Statutes and Statutory Construction § 48A:16, at 809-10 (6th ed. 2000))). Subsection 230(c) includes two distinct subsections:
(c) Protection for “Good Samaritan” blocking and screening of offensive material
(1) Treatment of publisher or speaker
[[Image here]]
(2) Civil liability
[[Image here]]
47 U.S.C. § 230. The actual defenses against civil liability are found in subsection 230(c)(2). In other words, subsection 230(c)(1) is neither an immunity nor a defense; it is a prohibition against considering the provider as a publisher or speaker of content provided by another. The main purpose of subsection 230(c) is not to insulate providers from civil liability for objectionable content on their websites, but to protect providers from civil liability for limiting access to objectionable content. Ironically, the dissent would turn section 230 upside down, insulating plaintiffs from expanding access to objectionable content.
¶21 Backpage.com’s reading, adopted by the dissent, totally ignores subsection 230(c)(2); the dissent instead asserts that good faith is irrelevant to subsection 230(c)(1). See dissent at 141-42. Whether or not that is correct, good faith is certainly relevant to subsection 230(c)(2), which expressly requires “good faith.” We cannot just ignore this subsection—we read statutes in context and consider the statute’s placement within the entire statutory scheme. Campbell & Gwinn, 146 Wn.2d at 9. Subsection 230(c)(2)(A) of the CDA protects providers from civil liability when they act in good faith to limit access to objectionable content, regardless of their status as a publisher or speaker. As discussed in more detail below, this provision clearly shows that Congress contemplated defenses for good faith actions *108that do not rely on an ISP’s status as a publisher or speaker. But it would be absurd to ignore this language in order to protect the actions of Backpage.com, taken in bad faith, that have nothing to do with publishing or speaking another’s content.
¶22 The purpose of the CDA provides further support for the conclusion that subsection 230(c)(1) does not provide “absolute immunity” to providers. Congress set forth its findings in subsection 230(a) and its resulting policies in subsection 230(b): prompting “the continued development of the Internet”; preserving “the vibrant and competitive free market that presently exists for the Internet and other interactive computer services, unfettered by Federal or State regulation”; encouraging the “development of technologies which maximize user control over what information is received by individuals, families, and schools who use the Internet and other interactive computer services”; removing “disincentives for the development and utilization of blocking and filtering technologies that empower parents to restrict their children’s access to objectionable or inappropriate online material”; and ensuring “vigorous enforcement of Federal criminal laws to deter and punish trafficking in obscenity, stalking, and harassment by means of computer.” 47 U.S.C. § 230(b).
¶23 Subsection 230(b) makes clear that Congress intended to remove disincentives to technologies that would restrict Internet access to objectionable materials. But Backpage.com would have us brush aside as irrelevant the subsection 230(c)(2) defenses that accomplish the congressional intent. Instead of encouraging all ISPs to incorporate restrictive technologies, this reading would absolutely immunize providers who allow third parties freedom to post objectionable materials on the providers’ websites.
¶24 Rather than engaging with the plain language, structure, and purpose of section 230, Backpage.com relies on the opinions of various federal courts to conclude that the statute “ ‘provides broad immunity for publishing con*109tent provided primarily by third parties.’ ” Corbis Corp. v. Amazon.com, Inc., 351 F. Supp. 2d 1090, 1118 (W.D. Wash. 2004) (quoting Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1123 (9th Cir. 2003)), overruled on other grounds by Cosmetics Ideas, Inc. v. IAC/Interactivecorp, 606 F.3d 612 (9th Cir. 2010). The dissent adopts this reading, asserting that it is following the reasoning of a majority of the courts to consider the question. Dissent at 121-22 & nn. 17-18. The dissent is correct that it is certainly not alone in taking this position—many courts, particularly in the early years after the statute was enacted, followed these early decisions in applying an expansive interpretation of the statute. Ryan J.R Dyer, Comment, The Communication Decency Act Gone Wild: A Case for Renewing the Presumption Against Preemption, 37 Seattle U. L. Rev. 837, 841-43 (2014); see also, e.g., Zeran v. Am. Online, Inc., 129 F.3d 327 (4th Cir. 1997); Green v. Am. Online, 318 F.3d 465 (3d Cir. 2003). But it is difficult to reconcile an expansive reading finding “broad immunity” with the actual language of the statute, which uses specific terms and does not include the words “immunity’ or any synonym. Chi. Lawyers’ Comm. for Civil Rights under Law, Inc., v. Craigslist, Inc., 519 F.3d 666, 669 (7th Cir. 2008). Perhaps recognizing this, the Ninth Circuit Court of Appeals has retreated from its earlier cases relied on by the dissent, joining other circuits in refusing to treat section 230 as providing broad immunity. Compare Carafano, 339 F.3d at 1123 (law “provides broad immunity for publishing content provided primarily by third parties”), with Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100 (9th Cir. 2009) (“[hooking at the text, it appears clear that neither [subsection 230(c)] nor any other declares a general immunity from liability deriving from third-party content”).
¶25 The dissent also supports its argument for broad immunity through repeated references to other courts’ interpretations of the congressional intent in enacting section 230, “but such noise ultimately signifies nothing. It is the language of the statute that defines and enacts the *110concerns and aims of Congress; a particular concern does not rewrite the language.”Barnes, 570 F.3d at 1105.I would hold that subsection 230(c)(1) creates a defense to, not an immunity from, liability arising from a cause of action that would treat the web host as a publisher or speaker.
II. Treatment as publisher or speaker
¶26 With this approach in mind, we ask when subsection 230(c)(1) protects Backpage.com from liability. Some of the claims asserted by the plaintiffs treat Backpage.com as the publisher or original speaker of the pimps’ offensive postings on their message board. These claims must be dismissed: the plain language of the subsection 203(c)(1) clearly protects Backpage.com from claims that would hold it liable for publishing or speaking another’s information. See, e.g., Zeran, 129 F.3d at 333 (dismissal appropriate for both initial publication and delay in removal of defamatory messages); Carafano, 339 F.3d at 1124-25 (dismissal appropriate for suit alleging invasion of privacy and defamation, among other things, based on third-party submission of false dating profile).
¶27 However, the plaintiffs also allege that Backpage- . corn’s content rules were adopted and intended to assist pimps in using ambiguous language to avoid police attention or to minimize the appearance that they are selling the sexual favors of their prostitutes. Specifically, plaintiffs complain that these content rules “are nothing more than a method developed by Backpage.com to allow pimps, prostitutes, and Backpage.com to evade law enforcement for illegal sex trafficking.”9 Clerk’s Papers at 10. Plaintiffs argue that these content rules transform Backpage.com from a neutral intermediary hosting another’s information into an *111original speaker of that information. See, e.g., Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157, 1166 (9th Cir. 2008) (Roommates.com) (“By requiring subscribers to provide the information as a condition of accessing its service, and by providing a limited set of pre-populated answers, Roommate becomes much more than a passive transmitter of information provided by others; it becomes the developer, at least in part, of that information.”); see also Felix T. Wu, Collateral Censorship and the Limits of Intermediary Immunity, 87 Notre Dame L. Rev. 293, 297 (2011). Plaintiffs also assert that Backpage.com specifically designed these rules to induce sex trafficking. These allegations require an analysis of (1) whether they treat Backpage.com as the original speaker of the information and (2) whether each cause of action inherently requires the court to treat the defendant as the “publisher or speaker” of content provided by another.
¶28 The dissent would answer the first question by holding that the adoption of posting rules designed to induce sex trafficking does not make Backpage.com a “content developer” under the statute; i.e., Backpage.com is not the original speaker of the information. Dissent at 131. This may be true; many courts have held that content rules do not equal content development. See, e.g., Dart v. Craigslist, Inc., 665 F. Supp. 2d 961, 963 (N.D. Ill. 2009); Roommates.com, 521 F.3d at 1171. But the real question is whether plaintiffs’ allegations that Backpage.com developed posting rules to induce prostitution require us to treat Backpage.com as the publisher or speaker of another’s information.
¶29 Backpage.com argues that plaintiffs’ inducement theory clearly treats them as publishers and that holding it liable would punish the company for publishing third-party content. To the contrary, plaintiffs have alleged a totally different theory—that Backpage.com guided pimps to craft invitations to prostitution that appear neutral and legal so that the pimps could advertise prostitution and share their *112ill-gotten gains with Backpage.com. Plaintiffs are not claiming that Backpage.com itself is acting as their pimp but that Backpage.com is promoting prostitution, which is a crime in Washington (RCW 9A.88.060) and should support a cause of action. The dissent does not analyze how these claims treat Backpage.com as a publisher or a speaker, relying instead on analogies to distinguishable cases. Unlike the cause of action in Chicago Lawyers’ Committee, which relied on 42 U.S.C. § 3604(c),10 an inducement theory does not require the defendant to act as a publisher. Nor does plaintiffs’ theory involve “decisions relating to the monitoring, screening, and deletion of content”—actions that are “quintessentially related to a publishers role.” Green, 318 F.3d at 471.
¶30 Factually, the dissent finds the most support for its position in Dart, 665 F. Supp. 2d 961. But Dart recognized that Craigslist “could be held liable for ‘causing' discriminatory ads if that was in fact what it had done”; it simply disagreed with the petitioner’s assertion that the mere existence of an “ ‘adult services’ ” section necessarily induced others to provide unlawful content.11 Id. at 968 *113(quoting Chi. Lawyers’ Comm., 519 F.3d at 671-72). Plaintiffs do not argue that Backpage.com necessarily induces the posting of unlawful content by merely providing an escort services category. Instead, plaintiffs allege that Backpage.com deliberately designed its posting rules in a manner that would enable pimps to engage in sex trafficking, including in the trafficking of minors, and to avoid law enforcement. These factual allegations do not suggest that Backpage.com is being treated as a “publisher or speaker.” Accordingly, the plaintiffs’ claim should not be dismissed under CR 12(b)(6).
¶31 The dissent further asserts that our interpretation of subsection 230(c)(2) “basically eviscerates subsection 230(c)(1) ... by arguing that subsection 230(c)(2) provides the defendant with the defense, while subsection 230(c)(1) essentially provides the defendant with nothing.” Dissent at 142. This is an empty rhetorical flourish and a strange one to make of this concurring opinion, which straightforwardly acknowledges that to the extent plaintiffs’ claims treat Backpage.com as a publisher or original speaker, such claims “must be dismissed.” Supra p. 110. The dissent’s rhetoric reveals its unwillingness to acknowledge that the plaintiffs make at least two claims: publishing advertisements treating the plaintiffs as chattels to be bought and sold over the Internet and crafting bad faith guidelines intended to create a plausible denial of the true nature of the services for which the plaintiffs were bought and sold—that is, promoting prostitution or inducing sex trafficking. Successfully defending against one of two claims does not “eviscerate” the remaining claim.
¶32 A simple analogy shows that defending against the publication claim does not defeat the bad faith guideline *114claim. A patient can bring a medical malpractice claim against a treating physician for at least two different claims—failure to adhere to the standard of care and failure to obtain informed consent to treatment. If the physician defeats the claim based on standard of care, the informed consent claim would remain to be resolved. No one would say that the successful defense of the standard of care claim “provides the defendant with nothing,” dissent at 142, or that the continued viability of the informed consent claim “eviscerates” the standard of care claim. Id. So too here the continued viability of the bad faith guidelines claim works no “evisceration.”
¶33 Recognizing that the statute contains competing policy goals, recent circuit court decisions have protected “Good Samaritan” and neutral behavior while asserting that culpable behavior by websites is not protected under section 230.12 Roommates.com, 521 F.3d at 1175 (“[t]he message to website operators is clear: If you don’t encourage illegal content [ ] or design your website to require users to input illegal content,” you will not be held liable for hosting third-party content). Courts specifically reject the subsection 230(c)(1) defense when the underlying cause of action does not treat the information content provider as a “publisher or speaker” of another’s information. See, e.g., City of Chicago v. StubHub!, Inc., 624 F.3d 363, 366 (7th Cir. 2010) (subsection 230(c)(1) defense inapplicable because suit to collected city’s amusement tax “does not depend on who ‘publishes’ any information or is a ‘speaker’ ”). More *115analogous to the instant case, the Ninth Circuit recently permitted a lawsuit against an ISP on a theory of promissory estoppel. Barnes, 570 F.3d at 1106-09.13 These cases provide meaningful limitations on the defenses afforded by subsection 230(c)(1).
¶34 “The Communications Decency Act was not meant to create a lawless no-man’s-land on the Internet.” Roommates.com, 521 F.3d at 1164. The CDA instead prevents website hosts from being liable when they elect to block and screen offensive material, and it encourages the development of the Internet by not permitting causes of action, such as defamation, that would treat the web host as the publisher or speaker of objectionable material. Neither of these directives requires us to blindly accept the early premise of “broad immunity” in order to defeat potentially meritorious claims alleging flagrantly criminal complicity or inducement by website hosts on the Internet. We should interpret the statute to create a defense to, not an immunity from, liability arising from a cause of action that would treat the web host as a publisher or speaker. Because the plaintiffs’ claims do not treat Backpage.com as a publisher or speaker, I join the majority in affirming the trial court’s decision to deny Backpage.com’s motion to dismiss.
¶35 Accordingly, I concur in the majority opinion.

 We refer to petitioners—Village Voice Media Holdings, d/b/a Backpage.com; Backpage.com LLC; and New Times Media LLC, d/b/a Backpage.com—collectively as Backpage.com.


 See Appellant’s Reply Br. at 15 n.ll (“Regardless of whether Section 230(c)(2) also applies, Backpage.com moved to dismiss under Section 230(c)(1), which contains no good faith element.”).


8 The terms “interactive computer service” and “information content provider” are statutorily defined in subsection 230(f)(3): an “interactive computer service” is defined to include all online service providers and websites, and an “information content provider” is “any person or entity that is responsible, in whole or in part, for the creation or development of information provided through the Internet or any other interactive computer service.” 47 U.S.C. § 230(f)(3).


 Subsection 230(c)(2) protects ISPs who either (A) acting in good faith preclude access to objectionable material or (B) take action to allow others to preclude access to objectionable material. Content rules created in good faith fall within the protections of subsection 230(c)(2). However, plaintiffs allege that Backpage.com created these content restrictions in bad faith. Backpage.com does not rely on the defenses provided in subsection 230(c)(2). See supra note 7.


 42 U.S.C. § 3604 provides in relevant part that
it shall be unlawful—
[[Image here]]
(o) To make, print, or publish, or cause to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or national origin, or an intention to make any such preference, limitation, or discrimination.


 The dissent also cites to Jane Doe v. MySpace, Inc., 528 F.3d 413 (5th Cir. 2008) for support. Dissent at 132-33. MySpace involved a girl, 13, who lied about her age (claiming to be 18) in order to create a social networking profile. By lying about her age, she was able to create a public profile. Another user, 19, viewed this profile, initiated contact with the girl, and sexually molested her. The parents of the girl sued MySpace for negligence for the failure to have an age verification system in place and for the failure to keep younger users’ profiles hidden. The Fifth Circuit Court of Appeals held that section 230 barred the claim. However, the court never explained how an age verification requirement would treat MySpace as the speaker or publisher of third-party information. See Wu, supra, at 327-28, 344. Notably, the plaintiff’s claim was not one that would treat MySpace as if it had been the one claiming that the girl was 18. Myspace, 528 F.3d at 416. Instead, *113the claim faulted MySpace for its actions as the recipient of the girl’s assertion rather than in its capacity as a speaker or publisher of that assertion to others. See generally Wu, supra, at 327-28. Rather than analyze the plain language, the court relied on the grant of broad immunity that we should reject as inconsistent with the plain language of section 230 to reach its holding. Thus, the analysis employed in Myspace is inapplicable to this case.


 Contrary to Backpage.com’s argument that section 230 “unequivocally bars . . . claims seeking to impose liability on online service providers based on third-party content,” courts do not uniformly immunize information content providers from suits based on unlawful content provided by third parties; currently, eight circuits have explicitly left room for liability based on the inducement of illegal content. See, e.g., Chi. Lawyers’ Comm., 519 F.3d at 671-72; Roommates.com, 521 F.3d at 1175; Fed. Trade Comm’n v. Accusearch, Inc., 570 F.3d 1187, 1199 (10th Cir. 2009); Johnson v. Arden, 614 F.3d 785, 792 (8th Cir. 2010); MySpace, 528 F.3d at 421-22; Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 257 (4th Cir. 2009);Dimeo v. Max, 248 F. App’x 280, 282 (3d Cir. 2007); Universal Commc’n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 421 (1st Cir. 2007).


 In Barnes, the plaintiff’s former boyfriend posted nude photographs of the plaintiff on Yahool’s social media website without her permission, along with open solicitations to engage in sexual intercourse. 570 F.3d 1096. Barnes received numerous advances from unknown men in response to this profile and contacted Yahoo! to have the profile removed. Yahoo! did not remove the profile, and Barnes filed a lawsuit alleging both the tort of negligent undertaking and a contract claim promissory estoppel for Yahoofs failure to remove the photographs. The court dismissed Barnes’ tort claim, finding that “the duty that Barnes claims Yahoo violated derives from Yahoo’s conduct as a publisher—the steps it allegedly took, but later supposedly abandoned, to de-publish the offensive profiles.” Id. at 1103. However, the court permitted her claim to go forward under a claim of promissory estoppel because that claim treated Yahoo! as a promisor rather than as a publisher.